Lawrence, Judge:
This is a collector’s appeal for a reappraisement filed pursuant to the provisions of section 501 of the Tariff Act of 1930 (19 U.S.C. § 1501), as amended, relating to an importation of electrical machines from Western Germany.
The case has been submitted for decision upon the stipulation of the parties hereto wherein it was agreed that at the time of exportation of the involved merchandise such or similar merchandise was not freely offered for sale for home consumption in Germany or for exportation to the United States, or for sale in the United States, *619in accordance with the provisions of section 402(c), (d), and (e) of the Tariff Act of 1930 (19 U.S.C. § 1402(c), (d), and (e)), as amended. It was further stipulated and agreed that the cost of production of such merchandise, as defined in section 402(f) of said act (19 U.S.C. § 1402(f)), was as follows:
Pkicb Each
Item U.S. Ctjkbency
Hansel 6 Roll Automatic Batch Rollers Model HKR, complete with all motors and controls, of 220 volts, 3 phase, 60 cycles-$1, 650
Hansel Automatic Rope Sizing and Feeding Machines Model HZM, complete with all necessary motors and controls of 220 volts, 3 phase, 60 cycles, and weight controls device, equipped with heating elements of each 160 watt-$1,405
Both items less pro rata share of invoiced inland freight
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in said section 402(f) of the Tariff Act of 1930, is proper basis of value for the machine in issue, and that said value is as indicated in the tabulation set forth in the preceding paragraph herein.
Judgment will be entered accordingly.